DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.  However, no English language translation of the priority document has been received in this application.

Amendment
This office action is responsive to the amendment filed on November 30, 2021.  As directed by the amendment: claims 1, 2, 4, 7, 8, and 10-13 have been amended.  Thus, claims 1-13 are presently pending in the application.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. § 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a compression device…to compress or decompress the wrapped limbs” in claim 1 lines 5-6 and claim 12 lines 4-5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. § 112(f) or pre-AIA  35 U.S.C. § 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Namely, the “compression device” is being interpreted in accordance with Para. [0059] of the present application.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the applicant), regards as the invention.
Regarding claim 11, line 2 recites the limitation “a cuff unit for wrapping around the limbs, and a drive unit,” which renders the claim unclear.  It is unclear if these are intended to be the same or different cuff unit and drive unit than those recited in claim 1 line 6, from which claim 11 depends.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 are rejected under 35 U.S.C. § 103 as being unpatentable over US Pat. Pub. 2009/0036938 to Shipley et al (herein Shipley) in view of US Pat. 10,485,732 to Hart (herein Hart).
Regarding claim 1, Shipley discloses an external counterpulsation system (counterpulsation therapy system, Fig. 1) that senses biosignals to monitor a heart condition and performs external counterpulsation 5on the basis of the monitored heart condition (EKG machine 30 and hemodynamic sensor 40 are used as feedback to control the system, Para. [0012]), the external counterpulsation system comprising: a compression device wrapping around limbs of a subject to compress or decompress the wrapped limbs (cuffs 20 including stimulation transducers 15 are wrapped around the user’s legs, Fig. 1); said compression device including a cuff unit (cuffs 20 are wrapped around the user’s legs, Fig. 1) and an electric drive unit (control unit 10 includes therapy circuitry which controls the action of the one or more transducers 15 embedded in cuffs 20, Para. 14, Figs. 1 and 3); and a controller configured to control the compression 
Shipley does not disclose the controller configured to control the compression device to 10apply test compression to the limbs for a predetermined test period with predetermined test intensity before performing the external counterpulsation, the controller further configured to personalize maximum compression intensity specified to the subject through the test compression, and the controller controls the compression device to perform the external 15counterpulsation on the basis of the configured maximum compression intensity.
However, Hart teaches a pressure wave therapy device (Fig. 1) including wherein the controller (control unit 102 including processor 106, Fig. 1) is configured to control the compression device to 10apply test compression to the limbs for a predetermined test period with predetermined test intensity before performing the external counterpulsation (after the initial target treatment energy level is determined at step 206, processor 106 may control the treatment profile to include a ramp portion to determine the proper treatment profile, see steps 210-216 of Fig. 2a), the controller further configured to personalize maximum compression intensity specified to the subject through the test compression (processor 106 may continue to ramp applied energy treatment level until the user indicates that pain is experienced, processor 106 then adjusts the treatment level down to an acceptable level at step 248, Fig. 2a), and the controller controls the compression device to perform the external 15counterpulsation on the basis of the configured maximum compression intensity (once the treatment profile is determined at step 220, the treatment is applied to the patient at step 228, Fig. 2a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Shipley to 
Regarding claim 2, Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.  Shipley, as modified above, does not disclose wherein the controller performs the test compression while incrementally 20increasing the predetermined test intensity for the predetermined test period, and configures the maximum compression intensity on the basis of the increased test intensity when compression due to the increased test intensity is determined to exceed an acceptable compression range which is an acceptable range to the subject.
However, Hart teaches a pressure wave therapy device (Fig. 1) including wherein the controller performs the test compression while incrementally 20increasing the predetermined test intensity for the predetermined test period (processor 106 ramps the applied pressure treatment over a period of time, steps 212-216, Fig. 2a), and configures the maximum compression intensity on the basis of the increased test intensity when compression due to the increased test intensity is determined to exceed an acceptable compression range which is an acceptable range to the subject (processor 106 of control unit 102 sets a target treatment energy level, which is input by an operator or automatically, the energy level corresponding to a desired pressure applied to the user, Col. 4 lines 61 - Col. 5 line 5, Figs. 1-2a, pain threshold indicator 112 allows a user to indicate pain at an applied pressure, the processor 106 then adjusts the applied pressure accordingly, the pressure at which pain is indicated being a top threshold of the acceptable range, Col. 4 lines 10-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Shipley to 
Regarding claim 3, Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Modified Shipley further discloses wherein the controller configures any one of test intensities at levels26English Translation of PCT/KR2018/007774Docket No. 4016-1049 before the test intensity is increased as the maximum compression intensity when compression due to the incrementally increased test intensity is determined to exceed the acceptable compression range (Hart when pain threshold indicator 112 indicates that pain is experienced by the user at an applied pressure, the processor 106 then adjusts the applied pressure downwards accordingly, Col. 4 lines 10-16).
Regarding claim 4, Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.  Shipley, as modified above, does not disclose a user input device generating, when pain occurs in the subject due to the compression of the limbs during the test compression and an operator or subject's choice is input in 10association with the pain, a notification signal associated with occurrence of the pain and outputting the notification signal to the controller, wherein the controller determines that compression due to the increased test intensity exceeds the acceptable compression range 15when the notification signal is received from the user input device.
However, Hart teaches a pressure wave therapy device (Fig. 1) including a user input device (pain threshold indicator 112 includes a microphone, a touchscreen, or biological sensors, Col. 4 lines 18-26) generating, when pain occurs in the subject due to the compression of the limbs during the test compression and an operator or subject's choice is input in 10association with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Shipley to include a user input device for indication of pain as taught by Hart in order to avoid applying pressure beyond a user’s comfort.
Regarding claim 5, Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 4.
Modified Shipley further discloses wherein the user input device senses and recognizes an operator or 20subject's voice during the test compression (Hart pain threshold indicator 112 may be a microphone, Col. 4 lines 18-26), determines that the pain has occurred in the subject when a recognized voice signal corresponds to a predetermined reference voice signal, and generates the notification signal to output the notification signal to the controller (pain threshold indicator 112 as a microphone sends the signal to the control unit 10 indicating pain, the control unit 10 analyzes the voice signal, Col. 4 lines 18-26, Fig. 1).
Regarding claim 6, Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.  Shipley, as modified above, does not disclose a user input 
However, Hart teaches a pressure wave therapy device (Fig. 1) including 27English Translation of PCT/KR2018/007774Docket No. 4016-1049a user input device sensing and recognizing an operator or subject's voice during the test compression (pain threshold indicator 112 includes a microphone, Col. 4 lines 18-26), determining that pain has occurred in the subject when a recognized voice signal corresponds to a predetermined reference voice signal (pain threshold indicator 112 allows a user or operator to indicate “when the patient’s pain threshold has been reached,” Col. 4 lines 10-12), and 5generating a notification signal associated with occurrence of the pain to output the notification signal to the controller (pain threshold indicator 112 as a microphone sends the signal to the control unit 10 indicating pain, the control unit 10 analyzes the voice signal, Col. 4 lines 18-26, Fig. 1), wherein the controller determines that compression due to the increased test intensity exceeds the acceptable compression range when the notification signal is received from the user input 10device (when pain threshold indicator 112 indicates that pain is experienced by the user at an applied pressure, the processor 106 then adjusts the applied pressure downwards accordingly, Col. 4 lines 10-16).
Regarding claim 7, Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.  Shipley further discloses a biosignal sensing device measuring the biosignals of the 15subject during the test compression and outputting the biosignals 
Shipley, as modified above, does not disclose wherein the controller determines that compression due to the increased test intensity exceeds the acceptable compression range when the biosignals received from the biosignal sensing device 20correspond to predetermined stress reference values.
However, Hart teaches a pressure wave therapy device (Fig. 1) including wherein the controller determines that compression due to the increased test intensity exceeds the acceptable compression range when the biosignals received from the biosignal sensing device 20correspond to predetermined stress reference values (pain threshold indicator 112 includes physiological sensors such as an EEG or EMG sensor to measure biosignals of the patient, data from the sensors used by processor 106 to adjust treatment session parameters, step 248 and 228 of Fig. 2a, Col. 4 lines 18-26) and controls the compression device to perform the external counterpulsation on the basis of the controlled compression intensity (at step 248, processor 106 controls and adjusts the applied therapy based on the measured signals, Fig. 2a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Shipley to include therapy adjustment based on measured biosignals as taught by Hart in order to apply the proper pressure profile to the patient while minimizing patient discomfort (Hart Col. 1 lines 48-53).
Regarding claim 8, Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 7.  Shipley further discloses wherein the biosignal sensing device includes an electrocardiogram measuring unit measuring an electrocardiogram of the subject, and 
Modified Shipley further discloses wherein the controller determines that compression due to the 28English Translation of PCT/KR2018/007774Docket No. 4016-1049increased test intensity exceeds the acceptable compression range when the electrocardiogram and the blood flow rate respectively measured by the electrocardiogram measuring unit and the blood flow rate measuring unit reach the predetermined stress reference values 5during the test compression (Hart’s pain threshold indicator 112 can utilize biological sensors as input, Hart Col. 4 lines 18-26, Shipley control unit 10 utilizes EKG sensor 30 and hemodynamic sensor 40).
Regarding claim 9, Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 2.
Hart discloses the claimed invention except for the test intensity being 0.095-0.122 kgf/cm2, but discloses compression intensity being 1.428-5.09 kgf/cm2.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to decrease the applied pressure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and it appears that the applied compression would perform equally as well at 0.095-0.122 kgf/cm2.  In re Aller, 105 USPQ 233.
Regarding claim 10, Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Shipley further discloses wherein the controller analyzes an electrocardiogram and a blood flow rate among the biosignals to calculate a compression/decompression timing control 
Regarding claim 11, Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 1.
Shipley further discloses wherein 20the compression device includes a cuff unit for wrapping around the limbs (cuffs 20 are wrapped around the user’s legs, Fig. 1), and a drive unit electrically driving the cuff unit to allow the limbs to be compressed or decompressed (control unit 10 drives the stimulation transducers 15 embedded in cuffs 20, Fig. 1).
Regarding claim 12, Shipley discloses a method of controlling an external counterpulsation 25system (counterpulsation therapy system, Fig. 1) that senses biosignals to monitor a heart condition and performs external counterpulsation on the basis of the monitored heart condition (EKG machine 30 and hemodynamic sensor 40 are used as feedback to control the system, Para. [0012]) by controlling a compression device for wrapping around 29English Translation of PCT/KR2018/007774Docket No. 4016-1049limbs of a subject to compress and decompress the wrapped limbs (cuffs 20 including stimulation transducers 15 are wrapped around the user’s legs, Fig. 1), the method comprising the steps of: controlling the compression device (control unit 10 controls the stimulation transducers 15 in cuffs 20, Fig. 1).
Shipley does not disclose the controlling the controller to apply test compression to the limbs for a predetermined test period with predetermined 5test intensity before performing the 
However, Hart teaches a pressure wave therapy device (Fig. 1) including controlling the controller to apply test compression to the limbs for a predetermined test period with predetermined 5test intensity before performing the external counterpulsation (after the initial target treatment energy level is determined at step 206, processor 106 may control the treatment profile to include a ramp portion to determine the proper treatment profile, see steps 210-216 of Fig. 2a), and configuring personalized maximum compression intensity specified to the subject through the test compression (processor 106 may continue to ramp applied energy treatment level until the user indicates that pain is experienced, processor 106 then adjusts the treatment level down to an acceptable level at step 248, Fig. 2a); and controlling the compression device to perform the external counterpulsation on the basis of the configured maximum compression 10intensity (once the treatment profile is determined at step 220, the treatment is applied to the patient at step 228, Fig. 2a).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Shipley to include initial configuration as taught by Hart in order to apply the proper pressure profile to the patient while minimizing patient discomfort (Hart Col. 1 lines 48-53).
Regarding claim 13, Shipley discloses all the claimed limitations, as discussed above with respect to the rejection of claim 12.  Shipley, as modified above, does not disclose wherein the configuring the personalized maximum compression intensity specified to the subject 
However, Hart teaches a pressure wave therapy device (Fig. 1) including wherein the configuring the personalized maximum compression intensity specified to the subject through the test compression includes: 15incrementally increasing the test intensity (processor 106 ramps the applied pressure treatment over a period of time, steps 212-216, Fig. 2a); and configuring the maximum compression intensity on the basis of the increased test intensity when compression due to the increased test intensity is determined to exceed an acceptable compression 20range which is an acceptable range to the subject (processor 106 of control unit 102 sets a target treatment energy level, which is input by an operator or automatically, the energy level corresponding to a desired pressure applied to the user, Col. 4 lines 61 - Col. 5 line 5, Figs. 1-2a, pain threshold indicator 112 allows a user to indicate pain at an applied pressure, the processor 106 then adjusts the applied pressure accordingly, the pressure at which pain is indicated being a top threshold of the acceptable range, Col. 4 lines 10-16).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the control unit of Shipley to include incremental test compression to determine an acceptable range as taught by Hart in order to apply the proper pressure profile to the patient while minimizing patient discomfort (Hart Col. 1 lines 48-53).

Response to Arguments
Applicant's arguments filed with respect to the rejections of claims 1-13 under 35 U.S.C. 103 have been fully considered but they are not persuasive.  Specifically, the Applicant argues that the Hart reference only teaches a pneumatic compressor or valve and therefore fails to disclose the claimed electric drive unit of amended claim 1 (see Arguments Page 10 line 23 - Page 11 line 3).
The Examiner disagrees.  The Examiner notes that the Hart reference was not utilized to disclose or teach the driving unit of the compression device.  Hart was simply used to teach the limitations of the claim regarding the controller applying test compression for the test period (see Paras. 33-35 of the Non-Final Rejection mailed September 14, 2021, and Paras. 14-16 above).  The Examiner relied upon the Shipley reference to teach the compression device, including the cuff unit and drive unit (see Paras. 32 and 59 of the Non-Final Rejection mailed September 14, 2021, and Paras. 13 and 40 above).  The Examiner found that Shipley discloses a cuff unit (cuff 20 with stimulation transducers 15) and an electric drive unit (control unit 10 includes therapy circuitry 140 which controls the flow of electricity to the transducers 15).  The Applicant is referred to the rejections of claims 1 and 11 above for further details.
Therefore, the rejection of claims 1-13 stands.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KUSIAK whose telephone number is (571)272-4401.  The examiner can normally be reached on Mon. - Fr. 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/BENJAMIN M. KUSIAK/Examiner, Art Unit 3785            

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785